DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/056872.
WO 2014/056872 teaches a liquid composition comprising a peptide of SEQ ID NO: 24, which is identical to instant SEQ ID NO: 2 (Table 4), and saline (p. 55, line 9; p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22), which is a liquid carrier comprising sodium chloride, satisfying all of the limitations of claim 1.
With respect to claim 2, WO 2014/056872 teaches that the concentration of SEQ ID NO: 24 is 1 mg/ml (p. 65, lines 27-31), which falls within the claimed range.
With respect to claim 3, WO 2014/056872 teaches that the concentration of sodium chloride is physiological (p. 55, line 9), which falls within the claimed range.
With respect to claim 4, WO 2014/056872 teaches that the composition may comprise a pharmaceutically acceptable preservative (p. 55, line 13).
With respect to claim 5, WO 2014/056872 teaches that the composition comprises a pharmaceutically acceptable buffer such as phosphate buffered saline (p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22).
With respect to claim 6, WO 2014/056872 teaches that the composition has a pH of 7 (p. 9, line 34; p. 10 , line 2), which falls within the claimed range.
With respect to claim 7, WO 2014/056872 teaches that the liquid carrier is phosphate buffered saline (p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22), which is an aqueous liquid.
With respect to claims 8, 10 and 11, WO 2014/056872 teaches a composition that does not contain an organic solvent, surfactant or tonicity adjuster other than phosphate buffered saline (p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22).
With respect to claims 9 and 18-20, WO 2014/056872 teaches that the compositions have high stability when stored in solution (p. 9, lines 32-34; Example 8). The reference does not explicitly teach storage for one month. The claimed chemical integrity after storage is an inherent property of the prior art composition that meets all of the chemical and structural limitations of the instant claims.
With respect to claims 14-15, WO 2014/056872 teaches a method of treating diabetes mellitus comprising administering the composition comprising a peptide of SEQ ID NO: 24 in phosphate buffered saline (p. 43, line 34 - p. 45, line 5; p. 54, lines 1-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/056872 in view of US 2012/0283170 A1, WO 2008/082656 A1 and WO 2016/180353 A1 (English language equivalent US 2019/0060410 A1). 
WO 2014/056872 teaches a liquid composition comprising a peptide of SEQ ID NO: 24, which is identical to instant SEQ ID NO: 2 (Table 4), and saline (p. 55, line 9; p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22), which is a liquid carrier comprising sodium chloride. WO 2014/056872 teaches that the composition may comprise a pharmaceutically acceptable preservative (p. 55, line 13).
WO 2014/056872 teaches that the composition comprises a pharmaceutically acceptable buffer such as phosphate buffered saline (p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22). WO 2014/056872 teaches that the composition has a pH of 7 (p. 9, line 34; p. 10 , line 2). WO 2014/056872 teaches that the compositions have high stability when stored in solution (p. 9, lines 32-34; Example 8). 
	With respect to claim 12, WO 2014/056872 teaches that the composition has a pH that is close to the claimed pH range of 6.2 to 6.9 but does not teach this range. In addition, WO 2014/056872 teaches a preservative but does not specifically teach m-cresol. With respect to claim 13, WO 2014/056872 does not teach the concentrations of phosphate buffer m-cresol or sodium chloride.
	Regarding the preservative, m-cresol is an art-recognized pharmaceutically acceptable preservative as evidenced by US 2012/0283170. This reference discloses m-cresol as a preferred preservative for exendin peptide formulations (paragraph [0155]). It would have been obvious to use m-cresol as the preservative in the composition taught by WO 2014/056872. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
	Regarding pH and concentration of buffer, saline and preservative, MPEP 2144.05(II)(A) states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, the prior art teaches methods for determining solubility and stability of GLP-1 peptides in saline and PBS as a function of pH (see WO 2008/082656 A1 sections 4.1-4.4). The prior art teaches a range of pH for exendin peptide formulations such as pH 6-8.5 (paragraph [0141 of US 2012/0283170), which encompasses the claimed pH.  It would have been obvious to prepare the liquid composition comprising a peptide of SEQ ID NO: 24, which is identical to instant SEQ ID NO: 2 (Table 4), and phosphate buffered saline (p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22) and to vary the pH near the disclosed value of 7 in WO 2014/056872 and within the prior art range of 6-8.5, and to vary the concentration of buffer, saline and preservative in order to optimize solubility and stability. The prior art teaches 0.1 mg/ml to 5 mg/ ml m-cresol US 2012/0283170 A1, paragraph [0155]), which encompasses the claimed amount. The prior art teaches 5-100 mM phosphate buffer (see WO 2016/180353 A1, at paragraph [0041] of US 2019/0060410 A1) which encompasses the claimed amounts.



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/056872 in view of Buse et al. (“Effects of Exenatide (Exendin-4) on Glycemic Control Over 30 Weeks in Sulfonylurea-Treated Patients With Type 2 Diabetes,” Diabetes Care, 2004, vol 27, pp. 2628-2635).
WO 2014/056872 teaches a method of treating diabetes mellitus comprising administering a composition comprising an exendin-4 peptide analogue of SEQ ID NO: 24, which is identical to instant SEQ ID NO: 2 (Table 4), and saline (p. 55, line 9; p. 86, lines 5-10, 10-14; p. 87, lines 1-5, 16-21; p. 88, lines 18-22), which is a liquid carrier comprising sodium chloride, in phosphate buffered saline (p. 43, line 34 - p. 45, line 5; p. 54, lines 1-16). 
With respect to claim 16, it would have been obvious to include diabetic patients having an HbA1c value in the range from about 7% to about 10% given that Buse et al. teach treatment of diabetes with exendin-4 in patients with HbA1c 7.1-11% (Figure 1; p. 2628, col 2). One of ordinary skill in the art would have been motivated to do so given that Buse et al. teach that HbA1c levels are a primary indicator of glycemic control (p. 2630, col 1; Figure 2) and that exendin-4 peptides can significantly reduce HbAc1 levels thereby treating the condition (Figure 2).
With respect to claim 17, it would have been obvious to administer the peptide as part of a supplement to diet to improve blood glucose control given that Buse et al. teach exendin-4 administration twice daily before breakfast and dinner in order to improve blood glucose control (p. 2630, col 1).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654